      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 1 of 26



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
VANCE BYRD
                                    :

     v.                             :   Civil Action No. DKC 19-1873

                                    :
TA CHEN INTERNATIONAL, et al.
                                    :

                          MEMORANDUM OPINION

     Presently pending in this Title VII race discrimination and

retaliation case are (1) the motion to dismiss filed by Defendants

Ta Chen International, Inc., Asher Wolf, Johnny Hsieh and Bill

Gall, (ECF No. 13), (2) the motion for clerk’s entry of default

filed by Plaintiff Vance Byrd, (ECF No. 17), and (3) two separate

motions to amend filed by Plaintiff Vance Byrd (ECF Nos. 18, 22).

The issues have been briefed, and the court now rules, no hearing

being deemed necessary.       Local Rule 105.6.       For the following

reasons, Defendants’ motion to dismiss will be granted in part and

denied in part, the motion of default will be dismissed, and the

motions to amend will be treated as motions to supplement and will

be granted.

I.   Background

     Unless otherwise noted, the following facts are either set

forth in the complaint, evidenced by documents referenced and

attached to the complaint, or are matters of public record of which

the court may take judicial notice.
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 2 of 26



     Plaintiff, who has filed his complaint pro se, has included

a series of allegations regarding Defendants.            These charges in

some cases repeat, but mostly expand on, allegations that Mr. Byrd

made in a charge of discrimination (ECF No. 13-2) that he filed

with the United States Equal Employment Opportunity Commission

(“EEOC”) on March 18, 2019.     They also allege retaliatory actions

taken by Mr. Byrd’s employer and Mr. Wolf as his supervisor in

response   to   his   allegations   against   them.   The   original   EEOC

complaint pertained exclusively to nonparty Empire Resources, Inc.

(“ERI”), Mr. Byrd’s employer.       (Id.).    On April 4, 2019, the EEOC

provided Mr. Byrd with a Right to Sue Letter.         (ECF No. 1-3).   This

letter also pertained to ERI, and not any of the named Defendants.

     In the charge of discrimination, Mr. Byrd alleged that he

confronted his supervisor, Asher Wolf, about why a white employee

was given a key to the building in which they worked, while African

American employees were not given a key.              Mr. Wolf allegedly

responded that “he didn’t care.”         (Id.).   In the complaint, Mr.

Byrd expands on the encounter, saying that Mr. Wolf’s comment that

“he didn’t care” was in response to Mr. Byrd telling Mr. Wolf that

the disparity in key privileges “looks like being racist[,]” and

that Mr. Wolf walked out on Mr. Byrd after this brief encounter.

(ECF No. 1-1, at 6).      Mr. Byrd’s complaint also attaches a list

that catalogues a series of behaviors by Mr. Wolf alleged to be

discriminatory or retaliatory in nature including allowing a white

                                     2
           Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 3 of 26



co-worker without a commercial driver’s license (“CDL”) to drive

the yard truck, while not allowing an African American co-worker

with a CDL to do so.

       Plaintiff also alleges subsequent retaliation after initially

filing his EEOC complaint on March 18 (ECF, No. 13-2), which

includes Mr. Wolfe’s questioning Mr. Byrd about his EEOC complaint

and        its     motivations,        threatening    to    fire    him     for

“insubordination,” docking of his overtime (ECF, No. 1-4, at 1-

2),1       and,   as   alleged    in   his   first   supplemental   pleading,2

threatening to fire anyone taking part in the EEOC investigation.

(ECF. No. 5, at 1).         In a subsequent supplement to his complaint,3

Mr. Byrd also produces texts that he suggests show Mr. Wolf, acting

in concert with his employer, attempting to use Mr. Byrd’s lack of



       1The docking of his overtime could constitute either
discrimination or retaliation. This conduct allegedly took place
on April 3, only weeks after filing his initial EEOC complaint,
(ECF No. 13-2), and Plaintiff expressly attributes it to
retaliation (ECF No. 1-4, at 2). As such, it will be treated solely
as a retaliation claim.

       2
       This instance of retaliation is alleged to have occurred at
11:55 AM on June 25, the very day his complaint was first filed in
this court. (ECF No. 1). However, closer inspection of the cover
sheet to his filings show that Mr. Byrd filled out and signed the
complaint on June 24. (ECF No. 1-1). Therefore, this allegation
is properly considered a supplement to his initial complaint. See
Fed.R.Civ.P. 15(d).

       3
       Although styled as a motion for amendment, the messages from
Mr. Wolf included as evidence of these allegations were alleged to
have been sent on July 3, after his initial filing with this court
on June 25 and thus are treated as supplemental pleadings. See
Fed.R.Civ.P. 15(d).
                                 3
          Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 4 of 26



an attorney to the employer’s advantage in persuading Mr. Byrd not

to bring his EEOC claims. (ECF, No. 18-1). In his final supplement

to the complaint against Ta Chen,4 he alleges that “Ta Chen In.

(Empire Resources)” threatened to, and ultimately did, terminate

his employment “for not signing a document” involving the pending

litigation.        (ECF, No. 22, at 3).         He argues this retaliation

continued even after his termination in their threatening to call

the police should he return on site, which he asserts is against

company policy.       (Id. at 2; ECF, No 22-1 at 2).

      On July 15, 2019, summonses were issued to defendants Bill

Gall, Johnny Hsieh and Asher Wolf, but not to defendant Ta Chen.

(ECF No. 4).         On September 24, 2019, Plaintiff was directed to

submit a completed summons for Defendant Ta Chen International and

the date by which Plaintiff must serve Defendant was extended.

(ECF No. 10). On September 24, 2019, returns of service were filed

regarding Bill Gall, Johnny Hsieh and Asher Wolf, but it appears

that Ta Chen was never properly served.           (ECF No. 12).

      Nevertheless, on October 31, 2019, Defendants, including Ta

Chen, filed their motion to dismiss.            (ECF No. 13).     On November

15, Plaintiff responded in opposition.           (ECF No. 15).    On December

23,   Mr.     Byrd   filed   a   motion   for   clerk’s   entry   of   default

specifically against Ta Chen International (“Ta Chen”), despite


      4This, too, is styled as a motion for amendment, but, as it
pertains to retaliation, only involves conduct occurring in
November and December of 2019, well after June 25.
                                4
          Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 5 of 26



the filing of the motion to dismiss nearly two months prior. (ECF

No.   17).     On   the    same    day,   Mr.    Byrd   filed    his    penultimate

supplement. (ECF No. 18). On January 2, 2020, Ta Chen opposed

Plaintiff’s motion for default.            (ECF No. 20).        On June 19, 2020,

Plaintiff filed his final supplement. (ECF No. 22).                      Defendants

opposed this motion.            (ECF No. 23).

II.   Standard of Review

      Although styled as a Fed.R.Civ.P. 12(b)(1) motion to dismiss

for lack of subject matter jurisdiction, Defendants’ arguments

concerning exhaustion of administrative remedies and failure to

allege retaliation within the EEOC complaint are more properly

claims that Plaintiff failed to allege the “essential ingredients

of a federal claim of relief” and thus do not challenge subject

matter jurisdiction.5           In that both parties rely on facts put forth

in the complaint or material referenced by the complaint, these

two   claims,       like   the    claim   that    Plaintiff     fails    to   allege

sufficient      facts      to   support   his    claims,   are    reviewed     under

Fed.R.Civ.P. 12(b)(6).6


      5See Johnson v. Maryland Dep’t of Labor, Licensing, and Reg.,
386 F.Supp.3d 608, 613 n.1, (D.Md. 2019); see also Fort Bend Cty.,
Tx. V. Davis, 139 S.Ct. 1843, 1846 (2019) (abrogating Jones v.
Giant of Md., LLC., 551 F.3d 297, 3000 (4th Cir. 2009), insofar as
Title VII’s “charge-filing instruction is not jurisdictional.”)

      6See CoStar Realty Info., Inc., 604 F.Supp. 2d 757, 767
(D.Md. 2009) (reviewing a defendant’s claim that she was not a
proper party under Fed.R.Civ.P. 12(b)(6)); see also Johnson, 386
F.Supp.3d 608 at 613 (analyzing a claim of failure to exhaust
administrative review under the FEPA and Title I of the ADA under
                                5
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 6 of 26



     A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.           Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).               A plaintiff’s complaint need

only satisfy the standard of Fed.R.Civ.P. 8(a), which requires a

“short and plain statement of the claim showing that the pleader

is entitled to relief.”         Fed.R.Civ.P. 8(a)(2).          At this stage, all

well-pleaded allegations in a complaint must be considered as true,

Albright v. Oliver, 510 U.S. 266, 268 (1994), and all factual

allegations must be construed in the light most favorable to the

plaintiff, see Harrison v. Westinghouse Savannah River Co., 176

F.3d 776, 783 (4th Cir. 1999) (citing Mylan Labs., Inc. v. Matkari,

7 F.3d 1130, 1134 (4th Cir. 1993)).              “Rule 8(a) (2) still requires

a ‘showing,’ rather than a blanket assertion, of entitlement to

relief.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 n. 3

(2007).         In   evaluating     the     complaint,     unsupported     legal

allegations need not be accepted.           Revene v. Charles Cty. Comm'rs,

882 F.2d 870, 873 (4th Cir. 1989).               Legal conclusions couched as

factual allegations are insufficient, Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009), as are conclusory factual allegations devoid of

any reference to actual events.              United Black Firefighters of

Norfolk    v.    Hirst,   604    F.2d     844,    847   (4th    Cir.   1979); see

also Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).



Fed.R.Civ.P. 56(a) as the both parties relied on material outside
the complaint).
                                6
       Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 7 of 26



“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled

to   relief.’”    Iqbal,   556   U.S.    at   679   (quoting    Fed.R.Civ.P.

8(a)(2)).      Thus, “[d]etermining whether a complaint states a

plausible claim for relief will . . . be a context-specific task

that   requires   the   reviewing   court     to    draw   on   its   judicial

experience and common sense.” Id.

III. Motion to Dismiss

       Defendants assert three bases for dismissal.              First, they

argue that they were not named in the EEO complaint and that only

the named party in the EEO complaint, ERI, can be sued.               Second,

they argue that retaliation was not alleged in the EEO complaint

and can’t be asserted here as a result.             And third, they argue

that Plaintiff has failed to state a claim for discrimination or

retaliation.

       A.   Prerequisites to Suit

       1.   Proper Party Before the Court

       A charge before the EEOC is required to be “sufficiently

precise to identify the parties, and to describe generally the

action or practices complained of.” 29 C.F.R. § 1601.12(b). These

requirements ensure that the employer is put on notice of its

employee’s claims and is afforded an opportunity to resolve them

out of court.     Miles v. Dell, Inc., 429 F.3d 480, 491 (4th Cir.


                                     7
       Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 8 of 26



2005).    Ordinarily, suit under Title VII may be brought “only

‘against the respondent named in the [administrative] charge.’”

Alvarado v. Bd. of Trs. of Montgomery Cmty. Coll., 848 F.2d 457,

458 (4th Cir. 1988) (quoting 42 U.S.C. § 2000e-5(f)(1)).                But,

“[t]his [naming] requirement is not applied in a hyper-technical

fashion....”      Raiford v. Md. Dep't of Juv. Servs., No. 12-3795,

2014 WL 4269076, at *6 (D.Md. Aug. 28, 2014) (quoting Kronk v.

Carroll Cty., Md., No. 11-0277, 2012 WL 245059, at *5 (D.Md. Jan.

25,   2012)).      Indeed,    the     court   is   mindful   that   generally

“laypersons, rather than lawyers,” are the ones who “initiate” the

remedial process.     Fed. Exp. Corp. v. Holowecki, 552 U.S. 389, 402

(2008) (quoting EEOC v. Commercial Office Prods. Co., 486 U.S.

107, 124 (1988)). To this point, the Supreme Court has noted that,

“[d]ocuments filed by an employee with the EEOC should be construed

. . . to protect the employee’s right and statutory remedies.”

Sydnor v. Fairfax Cty., Va., 681 F.3d 591, 594 (4th 2012) (citing

Fed Express Corp. v. Holowecki, 552 U.S. 389, 406 (2008)).                The

Fourth Circuit has taken this mandate to mean “‘EEOC charges must

be    construed    with      utmost    liberality,’”     and    under   some

“circumstances . . . the naming requirement is not strictly

enforced.”      Marshall v. Anne Arundel Cty., Md., No. ELH-18-74,

2019 WL 568676, at *10 (D. Md. Feb. 12, 2019 (quoting Alvarado,

848 F.2d at 460-61)).



                                        8
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 9 of 26



     Defendants’ first ground for dismissal is that Plaintiff’s

Charge of Discrimination and Right to Sue letter pertain only to

nonparty ERI.   (ECF No. 13-1, at 1).       Plaintiff contends, in his

response to the motion to dismiss, that this was in error.             Mr.

Byrd contends that he filed his discrimination charge on the “EEOC

portal” on March 13, 2019, and that he physically went to an EEOC

office six days later.     On March 19, as Mr. Byrd puts it:

          I was not comfortable talking to a white
          Caucasian about my case. EEOC was told I work
          for Ta Chen International at empire resources
          location.   I couldn’t see what she was in
          putting the system she left me for 30 minutes
          in the room, she never let me see what I was
          signing.

(ECF No. 15, at 1).     Mr. Byrd further alleges that there was an

error in the discrimination charge regarding his start date.

(Id.).   While Mr. Byrd writes that “EEOC was told I work for Ta

Chen International at empire resources location,” when discussing

the error in his start date, he says that he “started at empire

resources on 8/1/2014[.]” (Id.).        In one of Mr. Byrd’s motions to

amend, however, he refers to defendant Ta Chen as “Ta Chen In.

(Empire Resources)”.    (ECF No. 22, at 1).

     There is, apparently, a corporate relationship between ERI

and Ta Chen, although the record does not demonstrate it precisely.

Ta Chen has not filed the corporate disclosure normally provided

pursuant to Local Rule 103.3.       Nevertheless, publicly available

information indicates that, on May 8, 2017, Ta Chen Stainless Pipe

                                    9
        Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 10 of 26



Co., Ltd. acquired Empire Resources, Inc.,                  see MSK Client Ta Chen

Acquires       Empire       Resources,        MSK.com          (May      11,        2017),

https://www.msk.com/newsroom-headlines-224,                       and         Ta         Chen

International Inc. is its wholly owned subsidiary, see Lauly Li,

Ta Chen to Buy Empire in US Expansion, Tapei Times (April 4, 2017).

https://www.taipeitimes.com/News/biz/archives\/2017/04/04/200366

8006.

        Defendants   here    seize    on      a    possible     error     in       the   EEO

complaint, or in naming Ta Chen in this case, that they argue acts

as a total bar to his claims when there is little to no dispute as

to central conduct at issue here or to the fact that Mr. Byrd

brings these claims against his employer, and Mr. Wolf as his

supervisor and their employee. In his initial complaint to EEOC,

Mr. Byrd clearly identifies ERI as his employer.                      (ECF No. 13-2).

Moreover, even despite his possible mistake in naming Ta Chen as

Defendant     in   his   claim   to   this         court,   his       complaint      again

identifies ERI as his employer. (ECF No. 1, at 3).                       Further, Mr.

Byrd identifies Mr. Wolf repeatedly as his general manager (“GM”)

in his attachment to the complaint.                 (ECF No. 1-4, at 1-2).               The

communications       attached    to   and         referenced    in      the    complaint

sufficiently allege Mr. Wolf’s involvement in the alleged wrongful

termination and other retaliatory conduct.                      The text messages

alleged to be from Asher Wolf to Mr. Byrd indicate Mr. Wolf’s

knowledge of the EEOC charge, as he notes that “[t]he situation is

                                         10
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 11 of 26



being reviewed by the corporate human resources department.”              (ECF

No. 18-1 at 1).     The motion alleges that “Mr. Wolf knew I did not

trust him N [sic] Ta Chen,” that he was “texted and emailed not to

[come] back to work” and that his firing was attributable to “Ta

Chen retaliation” (ECF No. 18). While the text messages themselves

do not mention Ta Chen or ERI, in an attachment to another motion,

Mr. Byrd includes e-mails with Mr. Wolf, which note that his e-

mail address is “AWolf@EmpireResources.com.”             (ECF No. 22-1, at

1).   Mr. Wolf’s name also appears in the charge which Mr. Byrd

filed with the EEOC. (ECF No. 13-2). The e-mails Mr. Byrd attaches

include messages from the Human Resources department of ERI to Mr.

Byrd informing him that he has been terminated as an employee and

noting “that he has a lawsuit pending against the Company.”               (ECF

No. 22-1).       These materials also include an “Empire Resources,

Inc. Employee Handbook,” among other records, which reinforce that

Mr. Byrd was an employee of ERI, not Ta Chen.            (ECF No. 22-1, at

7).   These communications also make clear that Mr. Wolf worked for

ERI, had direct supervision over Mr. Byrd, and was instrumental in

his   eventual    termination   and   its   subsequent    handling   at    the

direction of ERI. (ECF No. 22-1, at 1-2).

       Given the uncertainty about the proper name of Plaintiff’s

corporate employer, dismissal is at least premature, and may be

inappropriate.       Under   Fed.R.Civ.P.    15(c)(1)(c),    an   amendment



                                      11
     Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 12 of 26



changing the party or the naming of a party can relate back to the

date of the original pleading if:

            Rule 15(c)(1)(B) is satisfied and if, within
            the period provided by Rule 4(m) for serving
            summons and complaint, the party to be brought
            in by amendment: (i) received such notice of
            the action that it will not be prejudiced in
            defending on the merits; and (ii) knew or
            should have known that the action would have
            been brought against it, but for a mistake
            concerning the proper party’s identity.

Marshall,   No.   CV   ELH-18-74,   2019   WL   568676,   at   *13   (citing

Fed.R.Civ.P. 15(c)(1)(B),(C)).       Mr. Wolf was aware of Mr. Byrd’s

complaint and such knowledge, as general manager, would have put

ERI on notice of the discrimination charges as well, as would its

inclusion in the original EEOC complaint.        Mr. Wolf’s inclusion as

a Defendant would have also put him, and by extension ERI, on

notice of the retaliation charges appearing for the first time in

Mr. Byrd’s initial complaint to this court and in his amendments,

as would Mr. Wolf’s central role in perpetrating these alleged

forms of retaliation.      Even without actual knowledge, moreover,

their inclusion in the original EEOC complaint and Mr. Wolf’s

subsequent actions as GM meant they should have known that federal

charges were forthcoming but for a mistake in identity. ERI would

suffer no prejudice in its inclusion.

     If, alternatively, Ta Chen is the proper party to be named as

the corporate employer, dismissal would not be required.                 To

determine whether a civil action can be brought against a defendant

                                    12
     Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 13 of 26



not named as a Respondent in the EEOC charge, courts in the United

States Court of Appeals for the Fourth Circuit often rely on the

“substantial identity test.”     Marshall, No. CV ELH-18-74, 2019 WL

568676, at *11 (D.Md. Feb. 12, 2019) (citing Elzey v. Wal-Mart

Assocs., Inc., RDB-11-2151, 2012 WL 3715321, at *3 (D.Md. Aug. 28,

2012).   Pursuant to the substantial identity test, courts address

the following factors:

           1) whether the role of the unnamed party could
           through reasonable effort by the complainant
           be ascertained at the time of the filing of
           the EEOC complaint;

           2) whether, under the circumstances, the
           interests of a named [party] are so similar as
           the unnamed party’s that for the purpose of
           obtaining    voluntary     conciliation    and
           compliance it would be unnecessary to include
           the unnamed party in the EEOC proceedings;

           3) whether its absence from the EEOC
           proceedings resulted in actual prejudice to
           the interests of the unnamed party; [and]

           4) whether the unnamed party had in some way
           represented to the complainant that its
           relationship with the complainant is to be
           through the named party.

Vanguard Just. Soc. Inc. v. Hughes, 471 F.Supp. 670, 687 (D.Md.

1979).   “Of these four factors, the second and third are the most

important as they are most reflective of the two-fold purpose of

the naming requirement.” Crosten v. Kamauf, 932 F.Supp. 676, 682

(D.Md. 1996) (citing Mayo v. Questech, Inc., 727 F.Supp. 1007,

1011 (E.D.Va. 1989)).


                                   13
     Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 14 of 26



     The substantial identity test cautions against dismissing Mr.

Byrd’s claim against Ta Chen until its full relationship to ERI is

understood.       The first factor of the substantial identity test

weighs in Mr. Byrd’s favor as the exact role of Ta Chen and ERI

could not have been readily ascertained by him at the time of

filing.     The second factor, likewise, might favor Plaintiff if

there is a clear corporate affiliation between ERI and Ta Chen.

The third factor cuts against dismissal.              As the unnamed party

before the EEOC, the forms of advanced notice mentioned above

ensure Ta Chen would suffer no undue prejudice in being named in

the complaint without being named in the EEO proceedings.               While

close inspection of the employee handbook or earning statements

arguably should have put Mr. Byrd on notice of his mistake, Mr.

Byrd alleges that the EEOC office themselves were misinformed as

to the proper identity of his employer.          (ECF No. 15-1, at 1).       If

it turns out this misinformation came from ERI itself, the fourth

factor    would   also   suggest   that   ERI   and   Ta   Chen   satisfy   the

substantial identity test.         Pending further disclosure as to Ta

Chen’s corporate affiliations, the court declines to dismiss the

claim against Ta Chen in that a similarity of interest between Ta

Chen and ERI is not foreclosed.           Similarly, although individuals

are not typically proper parties in a Title VII suit, Lissau v.

Southern Food Service, Inc., 159 F.3d 177, 180-81 (4th Cir. 1998),

Mr. Wolf likewise has a similar relationship to the party named in

                                     14
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 15 of 26



the EEO complaint to make it appropriate to include him in this

court even though he was not initially identified as a respondent.

      As this court has noted, “a long line of authority makes plain

that individuals may be sued in their official capacity if they

are substantially identified with the defendant organization named

in the EEOC charge.”       Scannell v. Bel Air Police Dep't, 968 F.Supp.

1059, 1067 (D.Md. 1997) (collecting cases).            And an individual

defendant may “be sued if the defendant has constructive knowledge

of an EEOC charge and is within the scope of the EEOC investigation

which could reasonably grow out of the administrative charges.”

Id. (citing Int'l Asso. of Machinists and Aerospace Workers v.

Terrell, 644 F.2d 1112, 1123 (5th Cir. 1981)).         The court will not

dismiss the Title VII claim against Mr. Wolf “based on ‘overly

technical concerns.’”       Marshall, 2019 WL 568676, at *10; see also

Alvarado, 848 F.2d at 460.

      On the other hand, nowhere does Mr. Byrd explain his inclusion

of either Mr. Hsieh or Mr. Gall as defendants.               There are no

allegations    of    any   interactions   between   Mr.    Byrd   and   these

individuals, let alone what posts, if any, they hold at either ERI

or Ta Chen.    Thus, the claims against them will be dismissed.

      2.   Exhaustion of the Retaliation Claims

      Defendants’ second basis for dismissal is that Mr. Byrd failed

to   exhaust   his   administrative    remedies     with   respect   to   his

retaliation claims in that they were not raised in his initial

                                     15
     Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 16 of 26



“Charge of Discrimination.”    (ECF No. 13-1, at 1).      Before raising

a Title VII claim in federal court, a plaintiff is required to

exhaust his or her administrative remedies.           Jones v. Calvert

Group, Ltd., 551 F.3d at 300.      The crux of their argument is that

EEOC review is meant to limit the scope of the right to sue and

thus a plaintiff who raises a new theory of recovery in federal

court that was not included in the original EEOC complaint has not

exhausted his administrative remedies, and those claims are thus

barred. (ECF No. 13-1, at 6).

     While this proposition is generally true, the Fourth Circuit

has squarely rejected this argument as it pertains to added claims

of retaliation alleged to occur after the original filing of the

EEOC complaint.   In Nealon v. Stone, 958 F.2d 584, 590 (4th Cir.

1992), the court expressly adopted the proposition followed by

other circuits that retaliation for the filing of an EEOC complaint

naturally grows out of the underlying claims themselves while they

were pending before the Commission, and thus “a plaintiff may raise

the retaliation claim for the first time in federal court.”

Moreover, conduct can grow out of an EEOC complaint that has

already been resolved by the Commission.       Jones v. Calvert Group,

Ltd. clarified that even though there are “persuasive arguments

that the rule we adopted in Nealon should have included a pendency

requirement, the language of the opinion is clear that the rule we

actually adopted in fact included no such requirement.” 551 F.3d

                                   16
     Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 17 of 26



at 302 (noting the “practical concerns” of a plaintiff who would

“naturally    be   reluctant    to   file    a    separate   charge,   possibly

bringing about further retaliation.”).

     Here all the retaliation claims may properly relate back to

the original EEOC complaint and thus need not be refiled as a new

EEOC complaint in order to satisfy the exhaustion requirement.

All of Mr. Byrd’s retaliation claims happened after and in alleged

response to his filing of the original complaint on March 13, 2019.

(ECF No. 13-2).      There is no question that the complaints that

took place before the issuance of “Right to Sue” letter on April

4 (ECF No. 1-3), including the threatened firing and docking of

overtime (ECF No. 1-4), were additional charges added while the

case was still “pending” before the Commission, in any sense of

the word.    However, the additional claims of retaliation occurring

after the 4th of April may also properly relate back to the

original    EEOC   claim   in   that   Mr.       Byrd’s   original   claims   of

discrimination had yet to be settled or dismissed.                   Therefore,

none of the retaliation claims he puts forth are barred for a

failure to exhaust his administrative remedies, and Defendants’

motion to dismiss on this basis is denied.

B.   Failure to State a Claim

     The third and final basis of Defendants’ motion to dismiss is

an alleged failure of Plaintiff to provide sufficient facts to



                                       17
       Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 18 of 26



make out his claims of discrimination and retaliation.                    (ECF No.

13-1, at 1-2).

       1.     Discrimination Claims

       Plaintiff brings his claims pursuant to Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq.                  Under

Title VII, a plaintiff can establish his or her case for workplace

discrimination by demonstrating elements which “enable the fact-

finder to conclude, in the absence of any further explanation,

that it is more likely than not the adverse employment action was

the product of discrimination.”                 Ennis v. Nat'l Ass'n of Bus. &

Educ. Radio, Inc., 53 F.3d 55, 57-58 (4th Cir. 1995). To establish

a case of discrimination under Title VII, a plaintiff must show

“(1)   membership       in    a    protected     class;   (2)    satisfactory     job

performance;      (3) adverse employment action;            and    (4)    different

treatment from similarly situated employees outside the protected

class.”       Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th

Cir. 2010). “[W]hile a plaintiff is not required to plead facts

that constitute a prima facie case in order to survive a motion to

dismiss, ‘factual allegations must be enough to raise a right to

relief above the speculative level.’”                Id. (quoting Twombly, 550

U.S. at 555) (internal citations and alterations omitted).                        Mr.

Byrd    has    failed    to       meet   this    standard   on    his    claims    of

discrimination.



                                           18
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 19 of 26



      Mr. Byrd’s initial allegations against Mr. Wolf on this front

are as follows: (1) Mr. Wolf provided keys to the building to a

white employee, but not to another, more senior African American

employee, (ECF No. 1, at 6); (2) when Mr. Byrd confronted Mr. Wolf

about the key situation, Mr. Wolf responded “I don’t care,” and

walked out on Mr. Byrd, (Id.); (3) Mr. Wolf accused Mr. Byrd of

having   broken    a   door,    despite     the     fact   that   several      other

employees, who were white, also used the door in question, (ECF

No. 1-4, at 1); (4) Mr. Wolf allowed a white coworker to drive a

“yard”   truck    despite      never   having       allowed   another,    African

American coworker to do so, (id.); and (5) Mr. Wolf instructed Mr.

Byrd “to spend more time on the restrooms, however he constantly

complains about me staying late[,]” (id.).

      These incidents of alleged discrimination fail to show that

Mr. Byrd suffered an adverse employment action taken by Defendants.

“An   adverse    employment     action    is    a    discriminatory      act    that

‘adversely affect[s] the terms, conditions, or benefits of the

plaintiff’s employment.’” Holland v. Wash. Homes, Inc., 487 F.3d

208, 219 (4th Cir. 2007).          “Although conduct short of ultimate

employment decisions can constitute adverse employment action,

there still must be a tangible effect on the terms and conditions

of employment.” Geist v. Gill/Kardash P'ship, 671 F.Supp.2d 729,

737 n. 6 (D.Md. 2009). In concrete terms that means the employer’s

action “constitutes a significant change in employment such as

                                       19
     Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 20 of 26



hiring,   firing,     failing    to     promote,    reassignment       with

significantly different responsibilities, or a decision causing a

significant change in benefits.” Williams v. Maryland, No. ELH-

13-03445, 2016 WL 3745980 at *14, (D.Md. Mar. 11, 2016) (citing

Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir. 2011)).

The Fourth Circuit has made it clear that reprimands and poor

performance reviews alone do not qualify. Scott v. Lori, No. ELH-

19-2014, 2020 WL 3833129 (D.Md. July 8, 2020) (citing Dortch v.

Cellco P’ship, 770 F.App’x 643, 647 (4th Cir. 2019)).              Actions

that merely cause irritation or inconvenience are not adverse

employment actions.    Spriggs v. Public Service Com’n of Md., 187

F.Supp.2d (D.Md. 2002) (quoting Van Gruten v. Maryland, 243 F.3d

858, 865 (4th Cir. 2001)).

     Here, Mr. Byrd fails to explain how these incidents negatively

impacted the conditions of his employment.          Mr. Byrd expresses

indignity over his supervisor giving preferential treatment in

various instances to his white colleagues over allegedly more

senior or more qualified African American co-workers, and in

expecting him to spend more time on his work without staying late.

Insulting, unfair and as aggravating as such instances may have

been, such alleged injustices had no direct impact on the terms of

Mr. Byrd’s employment.    Moreover, the expressed dissatisfaction of

Mr. Byrd’s work and need to take overtime is akin to any other

type of reprimand that is not an adverse employment action in that

                                   20
       Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 21 of 26



it did not lead to any further discipline or actual termination.

See Adams v. Anne Arundel Cty. Pub. Schs., 789 F.3d 422, 431 (4th

Cir. 2015).      The initial claims of discrimination are dismissed in

their failure to state a claim for discrimination under Title VII.

       2.    Retaliation Claims

       Plaintiff also brings claims of retaliation in violation of

Title VII.        A plaintiff can prove retaliation by showing: “(1)

engagement       in    a    protected    activity;         (2)    adverse      employment

actions; and (3) a causal link between the protected activity and

the employment action.”             Coleman v. Maryland Ct. of App., 626 F.3d

187,   190   (4th       Cir.    2010).       Similarly,          “the   antiretaliation

provision protects an individual not from all retaliation, but

from retaliation that produces an injury or harm.” Burlington N.

& Santa Fe Ry. Co. v. White, 126 S.Ct. 2405, 2414 (2006).                               “An

employee’s       decision      to   report    discriminatory            behavior    cannot

immunize that employee from those petty slights or minor annoyances

that often take place at work and that all employees experience.”

Id. at 2415.          The Fourth Circuit has explained, however, that an

adverse employment action in the retaliatory context: “‘is not

limited     to   discriminatory         actions     that    affect       the   terms    and

conditions       of        employment,’”      but    instead        applies        to   any

“‘materially adverse’ action in response to an employee engaging

in a protected activity, ‘which in this context means it well might

have dissuaded a reasonable worker from making or supporting a

                                             21
     Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 22 of 26



charge of discrimination.’”         Williams v. Prince William Cty., Va.

645 Fed.Appx. 243, 245-46 (4th Cir. 2016) (citing Burlington, 548

U.S. 53, 64, 68 (2006)).       The Court has made clear that Title VII’s

antiretaliation provisions serve to protect any coworkers who

answer     questions   about    discrimination        during   an    employer’s

internal    investigation      as   well   as   the    complainant    himself.

Crawford v. Metro. Gov’t of Nashville and Davidson Cty., Tenn.,

555 U.S. 271, 273 (2009) (labeling the former protection the

“participation clause” and the latter the “opposition clause.”)

     As an attachment to his initial EEOC complaint, Plaintiff

reports two instances of retaliation, (ECF No. 1-4, at 2), and his

first and second amendments to his complaint add additional claims

of retaliation (ECF Nos. 18, 22). As to the former, his attachment

is a dated cataloguing of events that occurred that purports to

show a “pattern of (GM) Wolf’s Racist Behavior.”               (ECF No. 1-4).

On April 2, a couple of weeks after Mr. Byrd first filed his

discrimination case with EEOC, he claims that Mr. Wolf threatened

to fire him for “insubordination” as an apparent pretext for

retaliation, and that on April 3, “Wolfe retaliates by taking

overtime from me,” which he credits as “Retaliation for me stating

I would go to the EEOC.” (ECF No. 1-4, at 2, 6).                     His first

supplement to the initial complaint made on July 15, pursuant to

Fed.R.Civ.P. 15(d), asserts that on June 25, Mr. Wolf asked one of

Mr. Byrd’s coworkers “if he knew anything about that case, or if

                                      22
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 23 of 26



he was a witness in the case, because anyone involved in the case

will be fired.”     (ECF No. 5-1).           In his first amendment to the

complaint filed in December, Mr. Bryd subsequently alleges that on

December 11, 2019 “unemployment” informed him that he had been

terminated from his job due to his refusal to “sign documents on

discrimination.” (ECF No. 18).              As mentioned, he also includes

text messages alleged to be from Mr. Wolf. (ECF No. 18-1).              After

informing Mr. Byrd not to return to work, a text message advises

Mr. Byrd that despite any “hesitancy to trust me or anybody given

what’s been going on,” they should both “keep things from getting

confrontational there will be no reason to report anything.”                Mr.

Byrd asserts that this is a clear attempt of Ta Chen “trying to

take advantage of me not having a Lawyer” and by Mr. Wolf in

exploiting his mistrust of the company in order to interfere in

his   EEOC   reporting.   (ECF   No.    18).    His   final   allegations    of

retaliation come in his final amendment and include his termination

by ERI, as relayed by Mr. Wolf, and their threat to call the police

should he attempt to return.      (ECF No. 22).

      Defendants do not seriously dispute that Mr. Byrd engaged in

protected activity.       The only questions are whether Plaintiff

alleges facts sufficient to demonstrate that the alleged conduct

of Defendants Ta Chen and Mr. Wolf constituted adverse employment

actions against him, and that there was a causal link between those

actions and Mr. Byrd’s participation in the EEOC claim process.

                                       23
     Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 24 of 26



     There is no question that the docking of pay and eventual

termination would qualify as adverse actions, even if judged under

the higher standard under discrimination in materially affecting

the terms of Mr. Byrd’s employment.      All of the allegations as to

retaliation constitute adverse actions in that any could have

dissuaded a reasonable person from continuing to pursue an EEOC

claim if they were in Mr. Byrd’s shoes. While there is undoubtedly

a dispute as to the motivation of Mr. Wolf’s texts concerning Mr.

Byrd’s complaints, seen in the light most favorable to Plaintiff,

it demonstrates Mr. Wolf and his employer’s attempt to interfere

directly into a pending claim against them.       Similarly, Mr. Wolf’s

alleged summoning of Mr. Byrd to his office on April 15, where Mr.

Wolf asked him whether the discrimination case was “really about

my wages,” (ECF No. 1-4, at 2), could also be seen as a form of

intimation or interference into the complaint that would tend to

dissuade a reasonable person from continuing to pursue it.             While

there seemingly is a dispute as to whether calling the police on

terminated employees who enter the building is company policy,

there is no doubt that his termination also states an adverse

action under either standard and that any consequences that stem

from it would be similarly dissuading to a complainant.           Perhaps

equally concerning are the allegations that Mr. Wolf expressly

threatened anyone who cooperated in the EEOC investigation.            This

kind of express threat against witnesses in a discrimination

                                   24
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 25 of 26



complaint go to the core of Title VII’s protection for those that

participate in its procedures.         The threats and concrete forms of

retaliation against Mr. Byrd himself go to its core protections of

complainants themselves.

      According to Mr. Byrd’s complaint, all these behaviors were

motivated   by   a   wish   to   retaliate    against   him   for   filing    a

discrimination claim or against others who cooperated in the

complaint’s   investigation      and   thus   he   sufficiently     alleges   a

causal connection between the claim and the adverse actions.

IV.   Motions to Supplement

      In two separate motions, (ECF Nos. 18, 22), Plaintiff seeks

to amend his complaint to add claims of retaliation against

Defendant Ta Chen.      However, as discussed, these motions are more

properly      labeled       as      supplemental        pleadings       under

Fed.R.Civ.P. 15(d) in that they set out events happening after the

date of the initial pleading.          Fed.R.Civ.P. 15(d).     The court is

within its powers to allow such supplemental pleadings as long as

it occurs “on just terms,” and there is no evidence here that any

injustice would result from Mr. Byrd’s supplementing his complaint

with additional events that he could not have included in his

original filing. These motions to amend are therefore treated as

motions to supplement and hereby granted.




                                       25
      Case 1:19-cv-01873-DKC Document 24 Filed 08/24/20 Page 26 of 26



V.    Motion for Default Judgment

      Plaintiff has also filed a motion for default judgment on

December 23, 2019.     (ECF No. 17).     This motion is frivolous; all

named Defendants have defended this case, as evidenced by, among

other things, their filing of a motion to dismiss within 21 days

of their being served.      Plaintiff’s motion for default judgment

will be denied.

VI.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Johnny Hsieh, and Bill Gall (ECF No. 13) and motions to supplement

(ECF Nos. 18, 22) will be granted, and the motion for default

judgment (ECF No. 17) filed by Plaintiff Vance Byrd and the motion

to dismiss filed by Ta Chen and Asher Wolf will be denied.              A

separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    26
